Citation Nr: 1635577	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-31 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as due to an acquired psychiatric disability or service-connected low back strain.

2.  Entitlement to service connection for a bilateral knee disability, including as due to an acquired psychiatric disability or service-connected low back strain.

3.  Entitlement to service connection for a bilateral ankle disability, including as due to an acquired psychiatric disability or service-connected low back strain.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied, in pertinent part, the Veteran's claims of service connection for a cervical spine disability (which was characterized as a neck condition), a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability), a bilateral ankle disability (which was characterized as separate service connection claims for a right ankle disability and for a left ankle disability), a respiratory disability (which was characterized as an unspecified respiratory condition), and for an acquired psychiatric disability (which was characterized as nightmares and cold sweats).  The Veteran disagreed with this decision in May 2009.  He perfected a timely appeal in August 2010.

This matter also is on appeal from an August 2009 rating decision in which the RO denied the Veteran's claims of service connection for bilateral hearing loss and for a left foot disability (which was characterized as a bilateral foot disability (claimed as joint problems of the feet)).  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in August 2010.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In April 2014, the Board denied the Veteran's claim of service connection for a right foot disability and remanded the other claims listed on the title page of this decision to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives with respect to the claims adjudicated in this decision.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his currently appealed disabilities of the cervical spine, bilateral knees, and bilateral ankles, and his respiratory and acquired psychiatric disabilities.  The requested examinations occurred in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board notes in this regard that the AOJ was asked to conduct appropriate development concerning the Veteran's apparent assertion that he was exposed to asbestos while on active service and such exposure caused or contributed to his claimed respiratory disability.  The Board also notes that the AOJ did not conduct this requested development.  The Board next notes that, on VA respiratory conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran did not report any in-service asbestos exposure and, critically, the VA examiner who conducted this examination found no current respiratory disability which could be attributed to the Veteran's active service or any incident of service.  Having reviewed the record evidence, the Board concludes that the Veteran was not prejudiced by the AOJ's apparent failure to comply with the duty to assist the Veteran when it failed to develop for his assertions regarding in-service asbestos exposure (as requested in the Board's April 2014 remand).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for bilateral hearing loss and for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was involved in a motor vehicle accident while on active service.

2.  The record evidence shows that the Veteran's cervical strain is not related to active service or any incident of service, to include his service-connected lumbar strain.

3.  The record evidence shows that the Veteran's bilateral knee osteoarthritis is not related to active service or any incident of service, to include his service-connected lumbar strain.

4.  The record evidence shows that the Veteran's right ankle sprain and degenerative joint disease of the left ankle are not related to active service or any incident of service, to include his service-connected lumbar strain.

5.  The record evidence shows that the Veteran does not experience any current respiratory or acquired psychiatric disability which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, including as due to an acquired psychiatric disability or service-connected lumbar strain.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

2.  A bilateral knee disability was not incurred in or aggravated by active service, including as due to an acquired psychiatric disability or service-connected lumbar strain, nor may bilateral knee arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

3.  A bilateral ankle disability was not incurred in or aggravated by active service, including as due to an acquired psychiatric disability or service-connected lumbar strain, nor may bilateral ankle arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

4.  A respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his claimed disabilities are related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for any of the Veteran's currently appealed disabilities.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a cervical spine disability, a bilateral knee disability, a bilateral ankle disability, a respiratory disability, and an acquired psychiatric disability during active service.  He specifically contends that he injured his cervical spine, bilateral knees, and bilateral ankles following an in-service motor vehicle accident and experienced continuous disability since this in-service incident.  He also specifically contends that he experienced night sweats and nightmares while in service which led to his acquired psychiatric disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claims of service connection for a cervical spine disability, a bilateral knee disability, and a bilateral ankle disability to the extent that these claims include a claim for arthritis of the cervical spine, bilateral knees, and bilateral ankles.  The theory of continuity of symptomatology otherwise is inapplicable.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a cervical spine disability, a bilateral knee disability, and for a bilateral ankle disability, each including as due to an acquired psychiatric disability or as due to service-connected low back strain.  The Veteran contends that he incurred each of these disabilities during active service or, alternatively, his acquired psychiatric disability or service-connected low back strain caused or aggravated (permanently worsened) each of them.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology since service, or a medical nexus between each of these disabilities and active service, including as due to an acquired psychiatric disability or service-connected low back strain.  It shows instead that, although the Veteran has experienced cervical spine disability, bilateral knee disability, and bilateral ankle disability since his service separation, none of these disabilities are related to active service or any incident of service, including as due to an acquired psychiatric disability or service-connected low back strain.  The Board notes initially that, with respect to the Veteran's assertion that he injured his cervical spine, knees, and ankles during an in-service motor vehicle accident, the record evidence indicates that he was involved in a motor vehicle accident in April 1988 when the vehicle he was driving was rear-ended by another vehicle being driven by a service member who did not have a driver's license at the time of the accident.  The "Military Police Accident Report" which documented this in-service motor vehicle accident indicates that there were no injuries as a result of this accident.

The Veteran's available service treatment records show that, at his enlistment physical examination in January 1985, clinical evaluation of the Veteran's neck and lower extremities was normal.  The Veteran denied all relevant pre-service medical history.

Right ankle x-rays taken on December 14, 1987, showed marked right lateral soft tissue swelling without evidence of fractures/dislocation.  It was noted that the Veteran was status-post right ankle inversion.

On outpatient treatment on January 5, 1988, the Veteran complained of right ankle pain on movement.  He reported a right ankle injury on December 14, 1987.  Objective examination of the right ankle showed a full range of motion, no edema, and no ecchymosis.  The assessment was old ankle sprain.

On February 2, 1988, the Veteran complained of right ankle pain.  He reported a history of a right ankle sprain in December 1987.  Objective examination showed right ankle lateral malleolus with second and third degree edema, tenderness in the lateral malleolus, a decreased range of motion, and present sensation.  The assessment was residual tissue swelling of the right ankle.

On February 22, 1988, the Veteran's complaints included a right knee injury 3 days earlier.  Objective examination of the right knee showed crepitus and edema in the pre-patellar bursa but no point tenderness.  The assessment included right knee contusion.

The post-service evidence also does not support granting service connection for a cervical spine disability, a bilateral knee disability, or a bilateral ankle disability, each including as due to an acquired psychiatric disability or service-connected low back strain.  It shows instead that, although the Veteran has been diagnosed as having and treated for each of these disabilities since his service separation, none of them are related to active service or any incident of service, including as due to an acquired psychiatric disability or service-connected low back strain.  For example, on private outpatient treatment in November 1991, the Veteran's complaints included left knee pain and stiffness.  Physical examination of the left knee showed "slightly diminished" flexion, intact pedal pulses, and normal gait.  "He points to the medial tibial plateau area in the knee joint, and in the anterior lateral knee as places of discomfort."  X-rays showed no obvious bony abnormality.  The assessment was persistent left knee stiffness and discomfort.

X-rays of the Veteran's left knee taken in January 1992 were within normal limits.

A private magnetic resonance imaging (MRI) scan of the Veteran's left knee taken in March 1992 showed "no definite disruption of the medial or lateral collateral ligaments, patellar or quadriceps tendons, [or] anterior or posterior cruciate ligament."  This MRI also showed "a fairly extensive tear involving the posterior horn and body and perhaps even junction of body with anterior horn of the medial meniscus."  The radiologist's impression was "fairly extensive tear involving posterior horn, body, and perhaps junction of body with anterior horn of medial meniscus."

On private outpatient treatment in August 1999, the Veteran complained of bilateral knee pain.  Physical examination of the knees showed no effusion, erythema, or heat, good flexion and extension, "point tenderness over the medial tibial plateau of the right knee," no tenderness over the lateral tibial plateau of the right knee, "fairly extensive tenderness over both medial and tibial plateaus on the left knee," and weight-bearing "without difficulty."  X-rays showed lateral shift of the patellae "with evidence of minimal patellofemoral osteoarthritis."  The assessment was "documented right medial meniscus tear, question also of tear on the left side."

In a December 1999 letter, S.A.S., M.D., stated that the Veteran's complaints included repeated episodes of bilateral knee buckling, giving way, and locking, and chronic bilateral knee pain.  Physical examination showed a full range of motion in the knees with mild effusion bilaterally, "considerable medial and lateral joint line tenderness" in both knees, and mild patellofemoral pain bilaterally.  X-rays showed and old right fibula fracture.  

On VA spine examination in December 2009, the Veteran complained of neck pain since his in-service motor vehicle accident.  "Neck pain is worse with sudden movements."  The Veteran walked with crutches and stated that he had used them since 1990.  He wore a back brace as needed.  The Veteran reported a history of being unsteady and falling when not using crutches.  He was able to walk 100 yards and was independent in his activities of daily living.  Range of motion testing of the cervical spine showed flexion to 45 degrees, extension to 35 degrees, lateral flexion to 20 degrees in each direction, left lateral rotation to 60 degrees, and right lateral rotation to 50 degrees.  Physical examination of the cervical spine showed tenderness from C1-C5, guarding, no ankylosis, muscle atrophy, spasm, or weakness, normal sensation, 4/5 muscle strength, normal deep tendon reflexes, and no DeLuca factors.  X-rays of the cervical spine were normal.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was the result of a motor vehicle accident 21 years earlier "that had no reported injuries [and] it is unclear what other events may have contributed during this time."  This examiner also noted that the Veteran "reports a history of anxiety that may be contributing to [his] somatic complaints."  The diagnoses included cervical strain "of unclear etiology."

On VA joints examination in December 2009, the Veteran's complaints included chronic bilateral knee and ankle pain since an in-service motor vehicle accident.  The Veteran also complained of pain, weakness, stiffness, intermittent swelling in his knees and ankles, intermittent heat, redness, instability, giving way, and locking in his knees, fatigability, and lack of endurance.  Physical examination of the right knee showed no erythema, swelling, or abnormal movement, normal alignment, point tenderness at the lateral condyle, no crepitus, no heat, no ligament instability.  Range of motion testing of the right knee showed flexion to 140 degrees with pain at 140 degrees and full extension.  There was no additional limitation of motion due to any of the DeLuca factors or following repetitive testing.  Physical examination of the left knee showed no erythema, swelling, or abnormal movement, normal alignment, point tenderness at the medial condyle and medial femoral condyle, crepitus, and no heat.  Range of motion testing of the left knee showed flexion to 140 degrees with pain at 140 degrees and full extension.  There was no additional limitation of motion due to any of the DeLuca factors or following repetitive testing.  Physical examination of the right ankle showed no erythema, swelling, or abnormal movement, point tenderness in the lateral malleolus, and no crepitus or heat.  Range of motion testing of the right ankle showed dorsiflexion to 10 degrees with pain at 10 degrees, plantar flexion to 30 degrees with pain at 30 degrees, inversion to 20 degrees with pain at 20 degrees, and eversion to 10 degrees with pain at 10 degrees.  There was no additional limitation of motion due to any of the DeLuca factors or following repetitive testing.  Physical examination of the left ankle showed no erythema, swelling, or abnormal movement, point tenderness at the medial and lateral malleolus, and no crepitus or heat.  Range of motion testing of the left ankle showed dorsiflexion to 10 degrees with pain at 10 degrees, plantar flexion to 20 degrees with pain at 20 degrees, inversion to 20 degrees with pain at 20 degrees, and eversion to 20 degrees with pain at 20 degrees.  There was no additional limitation of motion due to any of the DeLuca factors or following repetitive testing.  X-rays of the knees showed mild degenerative changes.  X-rays of the ankles showed minimal degenerative changes and soft tissue swelling overlying the ankles, right greater than left.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disability and bilateral ankle disability were the result of a motor vehicle accident 21 years earlier "that had no reported injuries [and] it is unclear what other events may have contributed during this time."  This examiner also noted that the Veteran "reports a history of anxiety that may be contributing to [his] somatic complaints."  The diagnosis was mild degenerative joint disease of the knees and ankles.

On private outpatient treatment in September 2010, the Veteran's complaints included neck pain and severe knee and ankle pain.  "Still walks with a crutch.  Often gets swollen ankles although actually has been better lately."  The assessment included multiple arthropathies with a question of gout.

On VA neck (cervical spine) conditions DBQ in July 2014, the Veteran's complaints included continuous and daily chronic neck stiffness and pain since an in-service motor vehicle accident.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran had not sought treatment for his alleged injuries following the in-service motor vehicle accident.  The Veteran had a full range of motion in the cervical spine with no additional limitation of motion on repetitive testing.  Physical examination of the cervical spine showed tenderness to palpation, no muscle spasm or guarding, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation, and no radiculopathy, ankylosis, neurologic abnormalities, or intervertebral disc syndrome.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to active service or any incident of service, to include his service-connected low back strain.  The rationale for this opinion was, "There is insufficient evidence to establish a causal nexus or clinical correlation between the Veteran's current complaints of chronic neck strain and military service."  The rationale also was:

There is insufficient evidence to establish a causal nexus or correlation between the Veteran's low back condition and development of chronic neck strain.  There is insufficient evidence contained within the Veteran's service treatment records and insufficient evidence during the intervening years between military service and complaints/claims of chronic neck pain associated with a motor vehicle collision occurring during active military service.  

The diagnosis was cervical strain.

On VA knee and lower leg conditions DBQ in July 2014, the VA examiner stated:

The Veteran presents walking with crutches.  He does not appear to be supporting any weight and holds [his] crutches out in front [of] himself with a profoundly wide and antalgic gait.  Gross examination of the knees is essentially unremarkable.  There is no obvious leg length inequality, no effusion, no erythema, and the lower extremities are neurovascularly intact...There is tenderness elicited on palpation of the medial joint lines of both knees.  Full extension []is achieved on both knees.  Passive range of motion is fluid and full in flexion to 140 [degrees] bilaterally.  Active range of motion is choppy and the Veteran...uses his hands to assist in maneuvering of the lower extremities as if there is a profound weakness.  However, during special maneuver...examination of the knees, the Veteran demonstrated 5/5 strength in both extension and flexion.  The knees are stable.

There was no additional limitation of motion on repetitive testing.  Physical examination of the knees showed tenderness to palpation, no joint instability, and no recurrent patellar subluxation/dislocation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran regularly used "[n]on-prescribed crutches.  Not used in a therapeutic manner."  This examiner opined that it was less likely than not that the Veteran's bilateral knee disability was related to active service or any incident of service, including as due to service-connected low back strain.  The rationale for this opinion was:

There is insufficient evidence to clinically correlate or establish a causal nexus between the Veteran's osteoarthritis of bilateral knees and his military service.  First diagnosis of arthritis of the knees was made many years after separation from active duty with [C&P] diagnosis established more than 21 years after separation from active service.  After a review of the Veteran's service treatment records there is insufficient evidence of any knee injury or conditions that would lead to subsequent development of degenerative disease of the knees...

The Veteran is service connected for low back strain.  There is insufficient evidence presented for review or elicited during [C&P] examination that would establish a causal nexus between the [Veteran's] service-connected low back strain and development of osteoarthritis in the knees.

The diagnosis was bilateral osteoarthritis of the knees.

On VA ankle conditions DBQ in July 2014, the Veteran complained of chronic bilateral ankle pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  There was a full range of motion in both ankles with no additional limitation of motion on repetitive testing.  Physical examination of the ankles showed tenderness to palpation, 5/5 muscle strength, no joint laxity, and no ankylosis.  "The Veteran states that he utilizes crutches for bilateral ankle and knee conditions.  The crutches [are] not prescribed and are not used in a therapeutic manner."  The VA examiner opined that it was less likely than not that the Veteran's bilateral ankle disability was related to active service or any incident of service, including as due to service-connected low back strain.  The rationale for this opinion was:

There is insufficient evidence to clinically correlate or establish a causal nexus between the Veteran's osteoarthritis of bilateral ankles and his military service.  First diagnosis of arthritis of the ankles was made many years after separation from active duty with [C&P] diagnosis established more than 21 years after separation from active service.  After a review of the Veteran's service treatment records there is insufficient evidence of any ankle or foot injury or conditions that would lead to subsequent development of degenerative disease of the bilateral ankles...

The Veteran is service connected for low back strain.  There is insufficient evidence presented for review or elicited during [C&P] examination that would establish a causal nexus between the [Veteran's] service-connected low back strain and development of osteoarthritis in the ankles.

The diagnosis was right ankle strain.

The Veteran contends that he incurred disabilities of the cervical spine, bilateral knees, and bilateral ankles during active service or, alternatively, an acquired psychiatric disability or his service-connected low back strain caused or aggravated (permanently worsened) these disabilities.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology since service, or a medical nexus between current disabilities of the cervical spine, bilateral knees, or bilateral ankles and active service.  It also does not support finding that either the Veteran's claimed acquired psychiatric disability or his service-connected low back strain caused or aggravated any of these disabilities.  Despite the Veteran's assertions to the contrary concerning in-service injuries to the cervical spine, knees, and ankles, at the time of a motor vehicle accident in April 1988, the record evidence does not support finding that he experienced any injuries at the time of his acknowledged in-service motor vehicle accident.  The Board finds it reasonable to infer that, if the Veteran had been injured as seriously at the time of this motor vehicle accident as he subsequently asserted in lay statements submitted in support of this appeal, he would have been transported to a military hospital immediately following this accident or taken himself to a medical provider contemporaneous to this accident.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The fact that he did not seek medical attention for any of the alleged injuries incurred as a result of this in-service motor vehicle accident persuades the Board that the Veteran was not, in fact, injured seriously at the time of this accident.  This finding is supported by the military police report noting "no injuries" for either the Veteran or the driver of the vehicle which rear-ended his vehicle in April 1988.  

The record evidence indicates that the Veteran initially was diagnosed as having bilateral knee and ankle disabilities many years after his service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The evidence also shows that, although the Veteran currently experiences disabilities of the cervical spine, bilateral knees, and bilateral ankles, none of these disabilities is related to active service.  The July 2014 VA examiners all found that the Veteran's cervical spine, bilateral knee, and bilateral ankle disabilities were not related to active service, including as due to service-connected low back strain.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  And, as will be explained below in greater detail, the Veteran does not experience any current acquired psychiatric disability which is related to active service such that he is entitled to service connection for his current disabilities of the cervical spine, bilateral knees, and bilateral ankles on a secondary basis.  See also 38 C.F.R. § 3.310.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a cervical spine disability, a bilateral knee disability, or a bilateral ankle disability, each including as due to an acquired psychiatric disability or service-connected low back strain.  In summary, the Board finds that service connection for cervical spine disability, a bilateral knee disability, or a bilateral ankle disability, each including as due to an acquired psychiatric disability or service-connected low back strain, is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a respiratory disability or for an acquired psychiatric disability.  The Veteran contends that he incurred both of these disabilities during active service.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology, and current respiratory or acquired psychiatric disability which could be attributed to active service or any incident of service.  It shows instead that the Veteran does not experience any current respiratory of acquired psychiatric disability which could be attributed to service.  For example, the Veteran's service treatment records show no complaints of or treatment for either a respiratory or acquired psychiatric disability during active service.  Nothing relevant was noted on the Veteran's enlistment physical examination in January 1985.  He also denied any relevant pre-service medical history.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The post-service evidence also does not support granting service connection for either a respiratory or acquired psychiatric disability.  It shows instead that, although the Veteran has complained of experiencing respiratory and acquired psychiatric disabilities since his service separation, he does not experience any current respiratory or acquired psychiatric disability which could be attributed to service.  For example, on VA respiratory examination in December 2009, the Veteran complained "that sometimes he has trouble breathing at rest and with exertion...several times a day."  He also complained of daytime hypersomnolence.  Physical examination showed clear lungs.  X-rays showed no evidence of acute cardiopulmonary process.  The VA examiner opined that it was less likely than not that the Veteran's respiratory problems were related to active service.  He also opined that "it is unclear what other events may have contributed during this time."  The rationale for this opinion was that the Veteran had no functional impairment and was independent in his activities of daily living.  The diagnosis was intermittent shortness of breath "with no definitive diagnosis."

On VA mental disorders examination in January 2010, the Veteran's complaints included nightmares and cold sweats.  The VA examiner stated, "Despite repeated reference to the frightening and bizarre nature of his training and experiences, the Veteran did not identify specific military trauma.  The Veteran referred to his sense of fear and anxiety while stationed particularly at Fort Bragg."  He stated that he had chronic midnight awakenings "occurring almost every night."  He also reported experiencing flashbacks to active service.  The VA examiner noted that the Veteran's "ex-wife's multiple alleged infidelities during his Army career and subsequent abandonment of him represent significant stressors concurrent with his military service."  This examiner also noted that "the Veteran could not identify non-military trauma with any clarity."  He had been married to his third (current) wife for 9 years.  He had a 26-year-old daughter from his first marriage and a 2-year-old daughter from his current marriage.  He was employed as a federal employee "and reportedly had worked in federal employment for the past 20 years."  He also reported "being very active in spirituality."

Mental status examination of the Veteran in January 2010 showed he "is a slightly shabbily attired but adequately groomed gentleman," walked slowly with a crutch, "an unusual and stilted quality to his affective expression," generally logical and goal-directed thought process, thought content "notable for 'intuition,' focus on spirituality, and mild grandiosity as well as possible paranoia," no auditory hallucinations "but does note that he gets 'feelings of certainty' about things," no current suicidal ideation, reported past suicidal ideation "all the time in the Army," grossly intact cognition, and fair to good insight and judgment.  The VA examiner concluded:

In summary, [the Veteran] presented with a somewhat vague yet rather emotionally elaborate description of stressful experiences in the military, not clearly meeting criterion A for posttraumatic stress disorder.  He reports recurring dreams of his experiences, along with sleep disturbance and night sweats.  The Veteran clearly has suffered with psychopathology, but the extent to which is it causally linked to his military service cannot be concluded with a 50-50 probability.  The Veteran asserts that, 'When I got out of the Army, I was BIZARRE, a zombie, really.'  He returns repeatedly during evaluation to reference to 'mind games' in the service but never identifies clear psychological sequelae that he claims are related to his experiences with the exception of recurring dreams...

The Veteran's condition overall cannot be causally linked to his described military service at this time...

ADDENDUM:  Several days after completing [this] evaluation, the Veteran left two long, detailed, and marginally appropriate voice mail messages emphasizing his symptoms, including poor social judgment, anxiety, and 'warped sense of boundaries' in relation to others.  He notes that his wife, in particular, takes offense, as do others.  He notes having 'outbursts' at work.  He reports a sense of something bad about to happen all the time and notes it is 'kinda paranoid.'  He asserts that his symptoms 'really affect my daily life big time.'  He asserts at least twice during his voice mail messages that it 'all dates back to that time in the Army,' though he also notes problems with social boundaries have roots in his alcoholic family of origin.

In sum, the additional information provided does not change [my] opinions.

The Axis I diagnosis was depressive disorder, not otherwise specified.

In a June 2010 addendum to the January 2010 VA mental disorders examination, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.

In a February 2011 letter, B.A.B., PhD., stated that he had seen the Veteran for 2 psychotherapy sessions in August and September 2010 when he "complained of severe nightmares resulting in poor sleep and exhaustion.  [The Veteran] states that these disturbing dreams have been ongoing since the 1980s when he was stationed at Ft. Huachuca while he was in the military."

On VA PTSD DBQ in July 2014, the "Veteran reported that his wife says that he is 'crazy.'"  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He had been married to his current (third) wife since 2001 and they had a 6-year-old daughter.  He reported being subjected to "mind games" while on active service at Fort Huachuca and Fort Bragg.  Although the Veteran reported working for 25 years after his service separation, the VA examiner noted that this reported employment history differed from what he reported earlier that he worked as a federal government employee.  The Veteran denied any history of mental health treatment "and does not wish to be prescribed medication."  The Veteran's claimed in-service stressor of "mind games" did not meet criterion A for PTSD, was not related to fear of hostile military or terrorist activity, and was not related to personal assault.  The VA examiner stated:

[The] Veteran arrived on time and was unaccompanied for the appointment.  He appeared mildly disheveled and walked with the assistance of mismatched crutches that he used on an inconsistent basis.  He was alert and oriented to person, place and time. Veteran reported ideas of reference and demonstrated paranoia and magical/odd thinking.  Speech was fluent but somewhat vague and metaphorical, e.g. "Life is a theater and I put on a mask," and "Twelve angels follow me wherever I go.  I can hear them just as clearly as you and I talking."  Eye contact was poor.  Auditory comprehension was within normal limits.  His mood was euthymic.  Affect was constricted in range.  Insight and judgment were poor.  He exhibited no signs of hallucinations or delusions.  He denied homicidal or suicidal ideation.

The VA examiner concluded that the Veteran's symptoms did not meet the DSM-5 criteria for a diagnosis of PTSD.  She opined that it was less likely than not that the Veteran "suffers from a mental disorder incurred in or caused by his military service."  The rationale for this opinion was that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for a diagnosis of PTSD "or any other mental health conditions."  The rationale also was that the Veteran's "reported symptoms are characterological in nature."  The rationale further was that the Veteran "was an inconsistent historian."  The diagnosis was rule-out schizotypal personality disorder.

On VA respiratory conditions DBQ in July 2014, the VA examiner stated, "The Veteran is unable to provide symptom descriptions but does offer a history of disturbing his wife and others with snoring."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that a review of 2009 pulmonary function testing indicated "insufficient effort" by the Veteran.  "Lung sounds on examination today are clear in all fields, non-labored, [and] equal expansion is demonstrated without fremitus or egophony.  Normal to percussion."  This examiner also stated that current pulmonary function testing "suggests minimal effort at" maximizing responses from the Veteran.  There was no respiratory condition diagnosed.

The Veteran contends that he incurred respiratory and acquired psychiatric disabilities during service and experienced continuous symptomatology since his service separation.  Contrary to the Veteran's assertions, the record evidence demonstrates instead that he does not experience any current respiratory or acquired psychiatric disability which could be attributed to active service or any incident of service.  

The Board acknowledges here that Dr. B.A.B. stated in his February 2011 that the Veteran reported experiencing "disturbing dreams" since active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It is clear that Dr. B.A.B.'s letter is based only on what the Veteran reported concerning his alleged in-service "disturbing dreams."  Dr. B.A.B. also did not identify any "clinical data or other rationale" to support the Veteran's alleged in-service acquired psychiatric symptomatology described in his February 2011 letter.  Having reviewed the February 2011 letter from Dr. B.A.B., the Board finds that it is not probative on the issue of whether the Veteran experienced continuous acquired psychiatric disability symptomatology since active service.  

In contrast, both the July 2014 VA PTSD examiner and the July 2014 VA respiratory conditions examiner found that neither the Veteran's claimed acquired psychiatric disability or his claimed respiratory disability could be attributed to active service.  These opinions concerning the contended etiological relationships between the Veteran's claimed disabilities and active service were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a respiratory disability or for an acquired psychiatric disability.  In summary, the Board finds that service connection for a respiratory disability and for an acquired psychiatric disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a cervical spine disability, a bilateral knee disability, a bilateral ankle disability, a respiratory disability, and an acquired psychiatric disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck pain), bilateral knees (pain and giving way), bilateral ankles (pain and giving way), respiratory (difficulty breathing), and acquired psychiatric (nightmares and flashbacks) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a cervical spine disability, a bilateral knee disability, a bilateral ankle disability, a respiratory disability, and an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his orthopedic disorders began in service following a motor vehicle accident, the accident report reflects that "no injuries" were reported at the time of this accident.  Although he also contends that his respiratory and acquired psychiatric disabilities began in service, the contemporaneous records show no complaints of or treatment for either of these claimed disabilities.  The Veteran's in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to any of his claimed disabilities for many years following active service.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including lower back strain.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to any of the currently appealed disabilities.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, the record evidence showing no etiological link between a cervical spine disability, a bilateral knee disability, or a bilateral ankle disability and active service, and the record evidence showing no current respiratory or acquired psychiatric disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a cervical spine disability, including as due to an acquired psychiatric disability or service-connected low back strain, is denied.

Entitlement to service connection for a bilateral knee disability, including as due to an acquired psychiatric disability or service-connected low back strain, is denied.

Entitlement to service connection for a bilateral ankle disability, including as due to an acquired psychiatric disability or service-connected low back strain, is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

The Veteran also contends that he incurred bilateral hearing loss and a left foot disability during active service.  The Board acknowledges that these claims previously were remanded to the AOJ in April 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding these claims again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board notes that he reported for VA hearing loss and tinnitus DBQ in July 2014.  Following this examination, the VA examiner opined that she could not determine whether the Veteran's bilateral hearing loss was related to active service without resorting to speculation.  The VA examiner stated that she could not provide this requested opinion because the Veteran's audiogram at his separation physical examination was not available for review.  

The Board notes in this regard that the Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Having reviewed the July 2014 VA hearing loss and tinnitus DBQ, the Board finds that, because the VA examiner used the "mere speculation" language in her July 2014 opinion regarding the etiology of the Veteran's bilateral hearing loss and did not provide sufficient rationale for her opinion, this examination report is inadequate for VA purposes.  See 38 C.F.R. § 4.2.  The Board acknowledges here that, although the July 2014 VA audiologist is correct that the Veteran's separation physical examination is not available for review, this examiner's apparent reliance on the absence of evidence (separation audiogram) as support for her medical opinion concerning the etiology of the Veteran's bilateral hearing loss (even one which could not be provided without resorting to speculation) also renders this examination report inadequate for VA adjudication purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between bilateral hearing loss and active service without resorting to mere speculation and without relying on the lack of contemporaneous records.  

With respect to the Veteran's service connection claim for a left foot disability, the Board notes that it directed the AOJ to schedule the Veteran for an appropriate examination to determine the nature and etiology of this disability in the April 2014 remand.  See Board decision dated April 2, 2014, at pp. 11, 13-14.  Having reviewed the record evidence, it is not clear to the Board whether the requested examination for a left foot disability occurred while the case was in remand status at the AOJ.  On the one hand, a VA Form 21-2507a dated on May 8, 2014, and included in the Veteran's VBMS eFolder, no examination for a left foot disability was ordered by VA personnel at the Appeals Management Center.  On the other hand, a VA Form 21-2507a dated on June 25, 2014, indicates that a "DBQ Foot Misc" examination was ordered by VA personnel at the Appeals Management Center.  Unfortunately, a review of the multiple examinations completed in July 2014 shows that a foot DBQ was not completed at that time.  The only discussion of the Veteran's feet which occurred during these examinations occurred when the examiner conducting a VA ankle conditions DBQ stated, "Examination of the Veteran demonstrates mild planovalgus presentation of both feet. There is no mention of any acquired flat foot condition or other deformity of the feet while on active duty or during the entrance physical examination."  Thus, the Board finds that, on remand, a copy of the VA foot DBQ requested on June 25, 2014, should be associated with the Veteran's VBMS eFolder or, in the event that a copy of the VA foot DBQ requested on June 25, 2014, cannot be located, then the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his left foot disability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in September 2014 without complying with the April 2014 remand instructions concerning the Veteran's service connection claim for a left foot disability.  Given this error, another remand of this claim is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss or for a left foot disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Conduct a one-time search of the AOJ's files for the VA foot DBQ requested on June 25, 2014.  If this examination report is found, then associate it with the Veteran's claims file.  Document all efforts to attempt to obtain this examination report in the Veteran's claims file.

3.  If, and only if, a copy of the VA foot DBQ requested on June 25, 2014, cannot be located following a one-time search of the AOJ's files, and as requested in the Board's April 2014 remand, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any left foot disability/ies currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left foot disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected lumbar strain caused or aggravated (permanently worsened) a left foot disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous medical records documenting complaints of or treatment for a left foot disability, alone, is insufficient rationale to support a medical nexus opinion.  The examiner also is advised that the Veteran's available service treatment records document complaints of 6 months of left foot pain in March 1988 which were diagnosed as unspecified musculoskeletal pain.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous medical records documenting complaints of or treatment for bilateral hearing loss, alone, is insufficient rationale to support a medical nexus opinion.  The examiner also is advised that the Veteran's audiogram at his separation from service is not available for review.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


